—Order, Supreme Court, Bronx County (Kenneth Thompson, Jr., J.), entered December 24, 1998, which denied defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
We agree with the motion court that there are triable issues as to whether the actions of the child who ran on to the race track and aggressively contacted the infant plaintiff as he ran his heat were so extraordinary, or so attenuated any negligence *136by defendant from the ultimate injury, that liability for the infant plaintiffs harm may not be reasonably imposed upon defendant (see, Perez v New York Tel. Co., 161 AD2d 191, 192). Concur — Ellerin, P. J., Williams, Lerner, Rubin and Saxe, JJ.